Name: Commission Regulation (EEC) No 34/90 of 8 January 1990 on the supply of refined rape seed oil to non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: non-governmental organisations;  cooperation policy;  processed agricultural produce
 Date Published: nan

 9. 1 . 90 Official Journal of the European Communities No L 6/5 COMMISSION REGULATION (EEC) No 34/90 of 8 January 1990 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December j 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 1 207 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 6/6 Official Journal of the European Communities 9. 1 . 90 ANNEX I 1 . Operation Nos ('): 582 to 587/89 and 589/89 2. Programme : 1989 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex IV 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) f7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1) 8 . Total quantity : 363 tonnes net 9 . Number of lots : two (I : 243 tonnes (*); II : 120 tonnes) 10. Packaging and marking ( l0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of 20 kilograms  the cans must carry the following wording : see Annex IV 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 7. 3..... to 7. 4. 1990 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 1 . 1990. Tenders shall be valid until 12 midnight on 24. 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 2. 1990 . Tenders shall be considered valid until 12 midnight on 7. 2. 1990 (b) period for making the goods available at the port of shipment : 21 . 3 to 21 . 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  9. 1 . 90 Official Journal of the European Communities No L 6/7 ANNEX II 1 . Operation No ('): 530/89 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 I WFP 4. Representative of die recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Senegal 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) (6) Q : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 94 tonnes net 9 . Number of lots : one * 10 . Packaging and marking (l0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five kilograms  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION N0 530/89 / SENEGAL 0408600 / HUILE VÃ GÃ TALE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 7. 3 to 7 . 4. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 1 . 1990 . Tenders shall be valid until 12 midnight on 24. 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 2. 1990 . Tenders shall be considered valid until 12 midnight on 7. 2. 1990 (b) period for making the goods available at the port of shipment : 21 . 3 to 21 . 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  No L 6/8 Official Journal of the European Communities 9. 1 . 90 ANNEX III 1 . Operation No ('): 618/89 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6) 0 : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1) 8 . Total quantity : 750 tonnes net 9. Number of lots : one 10 . Packaging and marking (,0) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five kilograms  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 618/89 / UGANDA 0399200 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO TORORO, UGANDA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : fob 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 7. 3 to 7. 4. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply f) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 23. 1 . 1990. Tenders shall be valid until 12 midnight on 24. 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 2. 1990. Tenders shall be considered valid until 12 midnight on 7. 2. 1990 (b) period for making the goods available at the port of 21 . 3 to 21 . 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer :  9 . 1 . 90 Official Journal of the European Communities No L 6/9 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. {*) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted.' (10) In addition, the packaging must satisfy the Requirements relating to butteroil, specified in Official Journal of the European Communities No C 216 of 14 August 1987 (under I.3.3). No L 6/10 Official Journal of the European Communities 9 . 1 . 90 ANEXO IV  BILAG IV ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV ANNEXE IV ALLEGATO IV  BIJLAGE IV  ANEXO IV DesignaciÃ ³n de la partida Cantidad total de la partida (en toneladas) Cantidades parciales (en toneladas) Beneficiario PaÃ ­s destinatario InscripciÃ ³n en el embalaje Parti TotalmÃ ¦ngde(i tons) DelmÃ ¦ngde (i tons) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie (in Tonnen) Teilmengen (in Tonnen) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity (in tonnes) Partial quantities (in tonnes) Beneficiary Recipient country Markings on the packaging DÃ ©signation de la partie QuantitÃ © totale de la partie (en tonnes) QuantitÃ ©s partielles (en tonnes) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita QuantitÃ totale . della partita (in tonnellate) Quantitativi parziali (in tonnellate) Beneficiario Paese destinatario Iscrizione sull'imballaggio Aanduiding van de partij Totale hoeveelheid van de partij (in ton) Deelhoeveelheden (in ton) Begunstigde Bestemmingsland Aanduiding op de verpakking DesignaÃ §Ã £o : da parte Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio Pais destinatÃ ¡rio InscriÃ §Ã £o na embalagem I 243 15 Caritas I Ghana Action No 582/89 / Vegetable oil / Carias Italiana / 90614 / Accra via Tema / Gift of the European Economic Community / For free distribution 198 DWH Angola AcÃ §Ã £o n? 583/89 / Ã leo vegetal / DWH / 92806 / Sumbe via Porto Amboim / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas B Burundi Action n0 584/89 / Huile vÃ ©gÃ ©tale / Caritas Belgica / 90220 / Bujumburi via Dar es-Salaam / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Pour distribution gratuite 15 CRS Gambia Action No 585/89 / Vegetable oil / 90126 / Cathwel / Gift of the European Economic Community ! / For free distribution II 120 45 Caritas B Guatemala AcciÃ ³n n0 586/89 / aceite vegetal / Caritas BÃ ©lgica / 90218 / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 60 Caritas B Guatemala AcciÃ ³n n0 587/89 / Aceite vegetal / Caritas BÃ ©lgica / 90219 / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribu ­ ciÃ ³n gratuita 15 Caritas I Somalia Action No 589/89 / Vegetable oil / Caritas Italiana / 90615 / Gift of the European Economic Community / For free distribution